Title: From James Madison to George Graham, 11 November 1823
From: Madison, James
To: Graham, George


        
          Dear Sir
          Montpellier Novr. 11. 1823
        
        I have recd. your favor of the 4th. on the subject of the balance in your hands after paying the interest of the first instalment of my debt to the bank. It will be most convenient at present to give an order for it, viz. $214.47. to Cuddin Davis who will probably be in Washington very shortly. Excuse the trouble which my overremittance has occasioned you, and accept with my thanks my respects and good wishes.
        
          James Madison
        
      